Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1 line 10, “the particle size distribution” lacks antecedent basis and should read “a particle size distribution”.
In claim 1 line 10, “the temporarily blocked particles” lacks antecedent basis and should likely read “the candidate temporary blocking agent”.
In claim 1 line 12, “the particle volume” lacks antecedent basis and should read “a particle volume”.
In claim 1 line 12, “the temporary blocking agent” is erroneously referring back to the “temporary blocking agent” of claim 1 line 1; to correct this error, the limitation should read “the candidate temporary blocking agent”.
In claim 1 line 14 “predicating” is a typo and should read “predicting”.
In claim 1 lines 14-15, “the preferred temporary blocking design” lacks antecedent basis and should read “a preferred temporary blocking design”.
In claim 2 line 10, “the temporary blocking agent” is erroneously referring back to “the temporary blocking agent of claim 1 line 1; to correct this error, the limitation should read “the candidate temporary blocking agent”.
In claim 2 line 13, “the temporary blocking operation” lacks antecedent basis and should read “a temporary blocking operation”.
In claim 2 line 15, “the average particle size value” lacks antecedent basis and should read “an average particle size value”.
In claim 2 line 24, “the temporary blocking agent” is erroneously referring to the “temporary blocking agent” of claim 1 line 1; to correct this error, the limitation should read “the applicable candidate temporary blocking agent”.
In claim 2 line 26, “the temporary blocking agent particles” lacks antecedent basis and should read “temporary blocking agent particles”.
In claim 3 line 28, “the fracture tip” lacks antecedent basis and should read “a fracture tip of the hydraulic fracture”.
In claim 3 line 33, “the temporary blocking agent particles” lacks antecedent basis and should read “the temporary blocking agent”.
In claim 3 line 33, “the fracturing fluid” lacks antecedent basis and should read “a fracturing fluid”.
In claim 3 line 34, “the temporary blocking agent particles” lacks antecedent basis and should read “the temporary blocking agent”.
In claim 4 line 3, “Step 30” lacks antecedent basis and should read “Step S30”.
In claim 5 line 3, “Step 40” lacks antecedent basis and should read “Step S40”.
In claim 6 line 3 “Step 50” lacks antecedent basis and should read “Step S50”.
In claim 7 line 3 “Step 60” lacks antecedent basis and should read “Step S60”.
In claim 7 line 6, “the fracturing operation process” lacks antecedent basis and should read “a fracturing operation process”.
In claim 7 line 9, “the temporary blockage optimization design” lacks antecedent basis and should read “a temporary blockage optimization design”.
In claim 7 lines 11-12, “the optimization calculation” lacks antecedent basis and should read “optimized design method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 2, the limitation “wherein the values of λ2 are 0.15, 0.2, 0.25, 0.3, and 0.35, and the particle volumes of the five sets of different candidate temporary blocking agents are calculated” in claim 2 lines 27-28 is erroneously referring to “five sets” in the limitation “the values of λ1 are 4, 5, 6, 7, and 8, and the average particle size value of five sets of different candidate temporary blocking agents is calculated” in claim 2 lines 15-16. As written, the different particle sizes created by the five discrete set of λ1 is not coupled with the second set of five discrete λ2. The inputs of λ1  and λ2 seem to be fully independent of each other, meaning the five sets created by varying Lambda2 are not the same set of particles created by varying Lambda1. For purposes of examination, the limitations will be interpreted as:
 “the values of λ1 are 4, 5, 6, 7, and 8, and the average particle size value of a first five sets of different candidate temporary blocking agents is calculated”
“wherein the values of λ2 are 0.15, 0.2, 0.25, 0.3, and 0.35, and the particle volumes of a second five sets of different candidate temporary blocking agents are calculated”


With respect to claim 4, the limitation “the geological and engineering design parameters” in claim 4 line 5 a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 line 3 recites the broad recitation “reservoir geological and engineering parameters”, and claim 4 line 5 also recites “the geological and engineering design parameters” (emphasis added) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination, the claim limitation of claim 4 line 5 will be interpreted as “the geological and engineering parameters”.
The limitations “taking the particle volume of the candidate temporary blocking agent calculated when λ2=0.25, respectively taking the average particle size of five sets of different candidate temporary blocking agents and performing analog calculation to obtain five sets of different hydraulic fracturing results; Step S302, then calculating a coefficient of variation C, of each hydraulic fracture length after five sets of different hydraulic fracturing respectively by the following equation;” are referring to limitations in claim 2 such as “λ2=0.25” from line 27 and “five sets” from line 27. However, claim 4 does not depend on claim 2.
For purposes of examination, claim 3 will be interpreted as depending on claim 2 for this claim to have proper antecedent basis. Additionally, the limitation “respectively taking the average particle size of five sets” will be interpreted as “respectively taking the average particle size of the first five sets”.
Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for incorporating by reference the indefinite claim language of claim 4.

With respect to claim 6, the limitations “performing analog calculation on particle volumes of the five sets of different candidate temporary blocking agents respectively by using the optimal average particle size ar and the particle size distribution obtained in step S40, to obtain five sets of different hydraulic fracturing results; Step S502, calculating the coefficient of variation of each hydraulic fracture length after five sets of different hydraulic fracturing by using the following equation:” are referring to limitation of “five sets” from claim 2 line 27. However, claim 6 does not depend on claim 2.
For purposes of examination, claim 3 will be interpreted as depending on claim 2 for this claim to have proper antecedent basis. Additionally, the limitation “performing analog calculation on particle volumes of the five sets of different candidate temporary blocking agents respectively” will be interpreted as “performing analog calculation on particle volumes of the second five sets of different candidate temporary blocking agents respectively”.
Claims 7 is rejected under 35 U.S.C. 112(b) as being indefinite for incorporating by reference the indefinite claim language of claim 6.



Claim Interpretation
The limitation “calculating a particle size and a volume range” in claim 1 line 4 is not indefinite on its face, but requires some interpretation. The issue comes from whether the “and” is creating a compound adjective (i.e., “calculating a particle, size and volume, range”) or a compound direct object (i.e. “calculating a particle size” and “calculating a volume range”). The interpretation that comports with the rest of claim language is likely a combination of both. For purposes of examination, the phrase will be interpreted to include “calculating a particle size range and calculating a particle volume range”. Under a broadest reasonable interpretation standard, other reasonable interpretations may be applied for prior art rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
An optimized design method for a temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells, comprising the following steps: 
Step S10, collecting reservoir geological and engineering parameters of a target area, and calculating a particle size and a volume range of a candidate temporary blocking agent in an applicable target area; 
Step S20, establishing a hydraulic fracture expansion calculation model with complete fluid-solid coupling; 
Step S30, calculating an optimal average particle size required for effective temporary blocking based on the hydraulic fracture expansion calculation model; 
Step S40, determining the particle size distribution of the temporarily blocked particles according to the optimal average particle size; 
Step S50, calculating the particle volume of the temporary blocking agent required for effective temporary blocking based on the hydraulic fracture expansion calculation model; and 
Step S60, predicating and evaluating a fracturing effect after the preferred temporary blocking design is adopted in the target area.  

The limitations of “calculating a particle size and a volume range of a candidate temporary blocking agent in an applicable target area; Step S20, establishing a hydraulic fracture expansion calculation model with complete fluid-solid coupling; Step S30, calculating an optimal average particle size required for effective temporary blocking based on the hydraulic fracture expansion calculation model; Step S40, determining the particle size distribution of the temporarily blocked particles according to the optimal average particle size; Step S50, calculating the particle volume of the temporary blocking agent required for effective temporary blocking based on the hydraulic fracture expansion calculation model; and Step S60, predicating and evaluating a fracturing effect after the preferred temporary blocking design is adopted in the target area” are abstract ideas because they are directed to mathematical calculations and mental processes. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution; see also MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the calculating step of S10 and Steps S20, S30, S40, and S50 are claiming performing calculations to obtain a certain output or “establishing”, “determining”, or “calculating” a mathematical model referred to as a “hydraulic fracture expansion calculation model”. Similar to performing a resampled statistical analysis to generate a resampled distribution, the limitations here are performing specific mathematical calculations to generate specific output quantities including an “optimal average particle size”, a “particle size distribution”, and a “particle volume”. Therefore, these limitations are directed to mathematical calculations. Rather than outputting specific quantities, the last step S60 is a general functional description stated at such a high level of generality that a person can practically perform the limitation in the human mind. For example, using the output from the previous equations, a person may predict and evaluate that the blocking agent will have the intended effect of blocking larger fractures and redirect hydraulic fluid to smaller fractures to promote uniform expansion. Similar to collecting information, analyzing it, and displaying certain results, the limitation here is collecting information from the previous calculations and analyzing it by predicting and evaluating. Therefore, the limitation is directed to a mental process. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: (1) Step S10, collecting reservoir geological and engineering parameters of a target area. This limitation falls within the category of insignificant extra-solution activity because it is mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example iv. Obtaining information about transactions using the Internet to verify credit card transactions. As noted above, the “establishing…” and “calculating…” limitations are abstract ideas for being directed to mathematical calculations. Collecting data as input for these calculations does not add a meaningful limitation to the calculations themselves. Similar to obtaining information about transactions, “collecting reservoir geological and engineering parameters of a target area” is mere data gathering because the data collected is for a calculation.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to “The core idea of this technology is that
since most of the fracturing fluid will enter dominant fractures, the temporary blocking agent particles pumped with the fluid will quickly accumulate and block the dominant fracture inlets and rapidly increase the flow resistance, thereby forcing the fracturing fluid to enter the inferior fractures, and finally achieving the synchronous expansion of multiple fractures”, (Specification [page 2 paragraph 1 lines 9-13]). However, as drafted, the claim is not limited to pumping a horizontal well with a blocking agent which could be useful for synchronous expansion of multiple fractures during hydraulic fracturing. Instead the claim is only claiming modeling the application which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitation of “Step S10, collecting reservoir geological and engineering parameters of a target area” is not significantly more because it is considered well understood, routine and conventional. The courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
2. The optimized design method for the temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells according to claim 1, wherein a specific process of the Step S10 comprises: 
Step S101: collecting geological and engineering parameters of the target area; and 
Step S102, calculating a particle size range of the candidate temporary blocking agent according to the geological and engineering parameters of the target area, wherein an equation for calculating the particle size of the candidate temporary blocking agent is as follows:    

    PNG
    media_image1.png
    86
    244
    media_image1.png
    Greyscale

where: a is the average particle size of the temporary blocking agent, m; E is the Young's modulus of a reservoir rock, Mpa; v is the Poisson's ratio of the reservoir rock, no dimension; P  is the viscosity of pure fracturing fluid, MPa-s; h is a reservoir thickness, m; ts is a pumping time before the temporary blocking operation, s; Q is a total pumping flow of fracturing fluid, m3/s; λ1 is a constant coefficient, no dimension; the values of λ1 are 4, 5, 6, 7, and 8, and the average particle size value of five sets of different candidate temporary blocking agents is calculated; 
Step S103, calculating the particle volume range of an applicable candidate temporary blocking agent by using the following equation:

    PNG
    media_image2.png
    83
    300
    media_image2.png
    Greyscale

 where: E is the Young's modulus of the reservoir rock, MPa; v is the Poisson's ratio of the reservoir rock, no dimension; y is the viscosity of the pure fracturing fluid, MPa-s; h is the reservoir thickness, m; ts is the pumping time before temporary blocking operation, s; Q is the total pumping flow rate of fracturing fluid, m3/s; λ2 is a constant coefficient, no dimension; Vp is the particle volume of the temporary blocking agent, m; Cmax is an extreme particle volume concentration, the value is 0.585, no dimension; is a stable temporary blocking layer thickness of the temporary blocking agent particles, m, wherein the values of λ2 are 0.15, 0.2, 0.25, 0.3, and 0.35, and the particle volumes of the five sets of different candidate temporary blocking agents are calculated.  
 The limitations of S102 and S103 are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Similar to performing a resampled statistical analysis to generate a resampled distribution, the limitations here are performing specific mathematical calculations to generate specific output quantities including a “particle size range” and a “particle volume range”. Therefore, these limitations are directed to mathematical calculations. The additional limitation of  “Step S101: collecting geological and engineering parameters of the target area” does not integrate the claimed invention into a practical application because “collecting…” is mere data gathering, as stated above in the analysis of claim 1. See MPEP 2106.05(g). The additional limitation of “collecting…” is not significantly more because the courts have found similar limitations to be considered well understood, routine and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The optimized design method for the temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells according to claim 1, wherein the hydraulic fracture expansion calculation model in the step S20 is as follows:

    PNG
    media_image3.png
    113
    378
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    591
    media_image4.png
    Greyscale

where: w is the width of a hydraulic fracture, m; wt1 is a fracture width of the previous time unit, m; D is a fracture spacing, m; p is a fluid pressure within the fracture, MPa; A(D, w) is a fluid-solid coupling coefficient matrix, m-MPa ; Δt is a time unit, s; h is a reservoir thickness, m; δ is a Dirac δ function, representing a fracturing fluid injection point source, m-1; Qs is a fluid flow behavior correction function, no dimension; C is a particle volume concentration, no dimension; Cmax is an extreme particle volume concentration, the value is 0.585, no dimension; ϕ is a dimensionless particle volume concentration of the temporary blocking agent, no dimension; Qv,n is a fracturing fluid pumping flow rate of the nth fracture, m3/s; N is the number of hydraulic fractures in the fracturing section, no dimension; pin is a fracture inlet pressure of the nth fracture, MPa; pp is the perforation hole friction of the nth fracture, MPa; θ is a steering angle of the hydraulic fracture, no dimension; κ is a ratio of a type II stress intensity factor to a type I stress intensity factor, no dimension; ϕt-1 is a dimensionless particle volume concentration of the previous time unit, no dimension; u is the fracture surface shear amount, m; r is a distance between any point and the fracture tip, m; φ is a dimensionless particle volume concentration of pumped fluid, no dimension; y is pure fracturing fluid viscosity, MPa-s; Qp is a temporary blocking agent particle migration behavior correction function, no dimension; Gp is a temporary blocking agent particle settlement behavior correction function, no dimension; B is a temporary blocking agent particle blockage behavior correction function, no dimension; Ap is a density difference between the temporary blocking agent particles and the fracturing fluid, kg/m3; a is the average particle size of the temporary blocking agent particles, m.
The limitations are abstract ideas for being directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (i) - a formula describing certain electromagnetic standing wave phenomena. Similar to claiming a formula to describe electromagnetic standing wave phenomena, the claim here is claiming a formula for calculating hydraulic facture expansion. There are no additional limitations to integrate this claim into a practical application, and there are no additional limitations to consider for a significantly more analysis. Therefore, claim 3 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The optimized design method for the temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells according to claim 3, wherein a specific process of the Step 30 comprises: 
Step S301, based on the hydraulic fracture expansion calculation model for establishing complete fluid-solid coupling, substituting the geological and engineering design parameters of the target area, taking the particle volume of the candidate temporary blocking agent calculated when λ2 is 0.25, respectively taking the average particle size of five sets of different candidate temporary blocking agents and performing analog calculation to obtain five sets of different hydraulic fracturing results; 
Step S302, then calculating a coefficient of variation C, of each hydraulic fracture length after five sets of different hydraulic fracturing respectively by the following equation;

    PNG
    media_image5.png
    77
    146
    media_image5.png
    Greyscale

where: C, is the coefficient of variation of each hydraulic fracture length, no dimension; 1 is a standard deviation of each hydraulic fracture length, m; In is a fracture length of the nth fracture, m; Nis the number of hydraulic fractures in the fracturing section, no dimension; 
Step S303, based on the five sets of different hydraulic fracturing calculation results, selecting the average particle size of the candidate temporary blocking agent particles corresponding to the lowest C, value as the optimal average particle size ar.
The limitations S301, S302, and S303 are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Similar to performing a resampled statistical analysis to generate a resampled distribution, the limitations here are performing specific mathematical calculations to generate specific output quantities including “five sets of different hydraulic fracturing results;”, “a coefficient of variation C”, and the “average particle size”. Therefore, these limitations are directed to mathematical calculations. There are no additional limitations to integrate this claim into a practical application, and there are no additional limitations to consider for a significantly more analysis. Therefore, claim 4 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The optimized design method for the temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells according to claim 4, wherein a  specific process of the Step 40 comprises: 
Step S401, according to the optimal average particle size ar and a correspondence table between common particle sizes and mesh numbers, selecting two kinds of particles of larger and smaller particles for use in combination, wherein the particle size ab of the larger particle is larger than the optimal average particle size ar, and the particle size as of the smaller particle is less than the optimal average particle size ar; 
Step S402, calculating the volume percentage x of the larger particles and the particle size distribution of the larger and smaller particles according to the following equation; 

    PNG
    media_image6.png
    23
    174
    media_image6.png
    Greyscale

where: ab and as are the particle sizes of larger and smaller particles, m; ar is the optimal average particle size, m; x is the volume percentage of larger particles, no dimension; 
Step S403, determining the volume percentage x of the larger particles obtained by the above calculation; and when x is less than 0.7, selecting smaller particles of a smaller order according to the correspondence table between common particle sizes and mesh numbers, and then repeating steps S401-S403 until x is greater than or equal to 0.7.
The limitations are abstract ideas because they are directed to mathematical calculations and mental processes. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution; see also MPEP 2106.04(a)(2)(III), fourth bullet - a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, the calculating steps of S402 and S403 are claiming performing calculations to obtain a certain output. Similar to performing a resampled statistical analysis to generate a resampled distribution, the limitations here are performing specific mathematical calculations to generate specific output quantities. Therefore, these limitations are directed to mathematical calculations. Rather than outputting specific quantities, the first step S401 is a general guidance for “selecting” particle sizes for a larger and smaller particles stated at such a high level of generality that a person can practically perform the limitation in the human mind. For example, using the average particle size output from the previous equations, a person may select a smaller number and larger number to meet this limitation. Similar to identifying a hair design and then applying it, the limitation here is selecting certain information and then applying it in the following calculations. Therefore, the limitation is directed to a mental process. There are no additional limitations to integrate this claim into a practical application, and there are no additional limitations to consider for a significantly more analysis. Therefore, claim 5 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The optimized design method for the temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells according to claim 5, wherein a specific process of the Step 50 comprises: 
Step S501, based on the established hydraulic fracture expansion model, substituting the geological and engineering design parameters of the target area, and performing analog calculation on particle volumes of the five sets of different candidate temporary blocking agents respectively by using the optimal average particle size ar and the particle size distribution obtained in step S40, to obtain five sets of different hydraulic fracturing results; 
Step S502, calculating the coefficient of variation of each hydraulic fracture length after five sets of different hydraulic fracturing by using the following equation:

    PNG
    media_image7.png
    77
    146
    media_image7.png
    Greyscale

 where: C, is the coefficient of variation of each hydraulic fracture length, no dimension; a, is a standard deviation of each hydraulic fracture length, m; In is a fracture length of the nth fracture, m; Nis the number of hydraulic fractures in the fracturing section, no dimension; and 
Step S503, based on the five sets of different hydraulic fracturing calculation results, selecting the particle volume of the candidate temporary blocking agent corresponding to the lowest value of C, as the particle volume of the temporary blocking agent required for effective temporary blocking.
The limitations 5301, S502, and S503 are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Similar to performing a resampled statistical analysis to generate a resampled distribution, the limitations here are performing specific mathematical calculations to generate specific output quantities including “five sets of different hydraulic fracturing results;”, “a coefficient of variation C”, and the “particle volume”. Therefore, these limitations are directed to mathematical calculations. There are no additional limitations to integrate this claim into a practical application, and there are no additional limitations to consider for a significantly more analysis. Therefore, claim 6 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The optimized design method for the temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells according to claim 6, wherein a specific process of the Step 60 comprises: 
Step S601, according to the calculated optimal average particle size ar, the particle size distribution and the particle volume of the temporary blocking agent required for effective temporary blocking, carrying out analog calculation on the fracturing operation process by using the established hydraulic fracture expansion model, predicting a fracture shape after fracturing, and calculating the coefficient of variation C, of each hydraulic fracture length; 
when C,<0.25, it is considered that the temporary blockage optimization design is reasonable; 
otherwise, returning to step S10, expanding the range of 2 by ±0.5 and performing the optimization calculation again.
The limitations are abstract ideas because they are directed to mathematical calculations and mental processes. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution; see also MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the step of “carrying out analog calculation on the fracturing operation process by using the established hydraulic fracture expansion model” is calculating with a mathematical model referred to as a “hydraulic fracture expansion calculation model”; “calculating the coefficient of variation C, of each hydraulic fracture length;” is performing a calculation to obtain a specific output. Similar to performing a resampled statistical analysis to generate a resampled distribution, the limitations here are performing specific mathematical calculations to generate specific output quantities. Therefore, these limitations are directed to mathematical calculations. Under a broadest reasonable interpretation, the limitations of “predicting a fracture shape after fracturing” and “when C,<0.25, it is considered that the temporary blockage optimization design is reasonable;” are general functional descriptions stated at such a high level of generality that a person can practically perform the limitations in the human mind. For example, using the output from the previous equations, a person may predict a fracture shape or perform a comparison to “consider” something as reasonable. Similar to collecting information, analyzing it, and displaying certain results, the limitations here are collecting information from the previous calculations and analyzing it by predicting and evaluating. Therefore, the limitation is directed to a mental process. There are no additional limitations to integrate this claim into a practical application, and there are no additional limitations to consider for a significantly more analysis. Therefore, claim 7 is rejected under 35 U.S.C. 101 for patent ineligibility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over "Applications of Self-Degradable Particulate Diverters in Wellbore Stimulations: Hydraulic Fracturing and Matrix Acidizing Case Studies" (Huang) in view of US 2022/0034219 (Karale).

	With respect to claim 1, Huang teaches An optimized design method for a temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells, comprising the following steps (problem of uniformly stimulating horizontal wells described in introduction, [page 2 paragraph 2 lines 1-6]; integrated workflow is proposed, which combines analytical and numerical techniques to optimize design, [page 11 paragraph 3 lines 1-3]): Step S10, collecting reservoir geological and engineering parameters of a target area (characterize geometry of open flow paths and wellbore conditions for engineering design of particulate diverting agents, [page 11 paragraph 3 lines 7-9]), and calculating a particle size and a volume range of a candidate temporary blocking agent in an applicable target area (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; Particle Jamming and Plugging defines a critical envelope as shown in FIG. 3, which includes particle size and concentration which is mass/volume, [page 5 paragraph 1 lines 1-9]); Step S20, establishing a hydraulic facture expansion calculation model with complete fluid-solid coupling (Multiple analytical models are combined to evaluate the design plans, with the CFD-DEM is coupled with the fracturing simulator, [page 11 paragraph 4 lines 1-4]; see also "A three dimensional reservoir-scale simulator is used and coupled with the particulate diversion mechanisms for fracturing", [Abstract] lines 4-5); Step S30, calculating an optimal average particle size required for effective temporary blocking based on the hydraulic fracture expansion calculation model (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; Particle Jamming and Plugging describes using analysis to customize particle size for enhanced jamming probability, [page 5 paragraph 1 lines 7-9]; then use eq. (9) and eq. (10) which solves for average particle diameter Dp as part of a calculation to minimize permeability, [page 6 paragraph 4 lines 4-5]); Step S50, calculating the particle volume of the temporary blocking agent required for effective temporary blocking based on the hydraulic fracture expansion calculation model (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; Particle Jamming and Plugging describes determining necessary particle concentration using CFD-DEM, [page 5 paragraph 1 lines 5-6]; to get to volume, concentration is a function of particle transport and dispersion, [page 9 paragraph 4 line 1], which is controlled through injection parameters determined by the numerical models, [page 11 paragraph 2 lines 1-2]; and the injection parameters include volume, [Abstract paragraph 3 lines 2-3]); and Step S60, predicating and evaluating a fracturing effect after the preferred temporary blocking design is adopted in the target area (once diverter pills chosen, plugging phenomena simulators are coupled to reservoir-scale fluid migration and stimulation simulators, [page 12 paragraph 2 lines 1-3]; demonstration gives an example with a particular target area/segment selected, [page 13 paragraph 3 line 1]).
	Huang does not teach Step S40, determining the particle size distribution of the temporarily blocked particles according to the optimal average particle size.
	However, Karale teaches Step S40, determining the particle size distribution of the temporarily blocked particles according to the optimal average particle size (depending on bridging scenario optimize particle size distribution, [0034] lines 4-10; particle size distribution may be controlled by particle average size, [0036] lines 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Huang with Karale because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Huang discloses a system that teaches all of the claimed features except for determining the particle size distribution based on the average particle size. Huang teaches that concentration is a function of particle transport in eq. (14) and particularly a function of a dispersion coefficient that varies with multiple controlling parameters, (Huang [page 9 paragraph 5 lines 5-6]). Karale teaches that flow distribution within a well can be correlated with fracture width to model the optimal diverter particle size distribution for estimating diversion success (Karale [0013] lines 1-18). This teaching may be combined the model in Huang to engineer a particle size distribution for a particular objective such as a near field or far field diversion, (Karale [0033] lines 7-11).  A person having skill in the art would have a reasonable expectation of successfully stimulating a near or far field perforation in the system of Huang by modifying Huang with the tailored particle distribution based on particle average size of Karale, (Karale [0036] lines 1-4). Therefore, it would have been obvious to combine Huang with Karale to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over "Applications of Self-Degradable Particulate Diverters in Wellbore Stimulations: Hydraulic Fracturing and Matrix Acidizing Case Studies" (Huang) in view of US 2022/0034219 (Karale) in further view of “Hydraulic Fracture Mechanics” (Valko) in still further view of "A Rapid Method of Predicting Width and Extent of Hydraulically Induced Fractures” (Geertsma)

With respect to claim 2, Huang in view of Karale teaches all of the limitations of claim 1, as noted above. Huang further teaches Step S101: collecting geological and engineering parameters of the target area (characterize geometry of open flow paths and wellbore conditions for engineering design of particulate diverting agents, [page 11 paragraph 3 lines 7-9]); and Step S102, calculating a particle size range of the candidate temporary blocking agent according to the geological and engineering parameters of the target area (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; particle size and shape are based on specific job requirements include opening size and geometry, [page 4 paragraph 3 line 6]), the values of lambda_1 are 4, 5, 6, 7, and 8 and the average particle size value of five sets of different candidate temporary blocking agents is calculated (FIG. 2B and FIG. 3 show a continuous correlation calculation between opening/particle diameter with a lambda_1 at least equal to 4, which is the jamming for the large particles, [page 5]; FIG. 4 shows that small particle ratio is then increased from 0% to 100%, which would continuously bring the average particle size down, [page 7]; and FIG. 5 shows the particle sizes of large and small are 7 mesh and 100 mesh, respectively, meaning the average particle size would be calculated from at least 1 to 1/10 continuously, [page 8]); Step S103, calculating the particle volume range of an applicable candidate temporary blocking agent (Particle Jamming and Plugging defines a critical envelope as shown in FIG. 3, which includes concentration which is mass/volume, [page 5 paragraph 1 lines 1-9]); Cmax is an extreme particle volume concentration, the value is 0.585, no dimension; wherein the values of λ2 are 0.15, 0.2, 0.25, 0.3, and 0.35, and the particle volumes of the five sets of different candidate temporary blocking agents are calculated (FIG. 3 show a continuous correlation calculation between concentration from 0 to about 4, with the constant .585/.15 = 3.9, .585/.2 = 2.925, .585/.25 = 2.34, .585/.3 = 1.95 and .585/.35 ~= 1.67 all of the values of C_max/lambda_2 would be calculated during the continuous calculation from 0 to 4, [page 5]).
Huang does not teach wherein an equation for calculating the particle size of the candidate temporary blocking agent is as follows:

    PNG
    media_image1.png
    86
    244
    media_image1.png
    Greyscale

where: a is the average particle size of the temporary blocking agent, m; E is the Young's modulus of a reservoir rock, Mpa; v is the Poisson's ratio of the reservoir rock, no dimension; P 13CLAIMS is the viscosity of pure fracturing fluid, MPa-s; h is a reservoir thickness, m; ts is a pumping time before the temporary blocking operation, s; Q is a total pumping flow of fracturing fluid, m3/s; 

by using the following equation; 

    PNG
    media_image2.png
    83
    300
    media_image2.png
    Greyscale

where: E is the Young's modulus of the reservoir rock, MPa; v is the Poisson's ratio of the reservoir rock, no dimension; y is the viscosity of the pure fracturing fluid, MPa-s; h is the reservoir thickness, m; ts is the pumping time before temporary blocking operation, s; Q is the total pumping flow rate of fracturing fluid, m3/s; X2 is a constant coefficient, no dimension; Vp is the particle volume of the temporary blocking agent, m; and ξ is a stable temporary blocking layer thickness of the temporary blocking agent particles, m.
However, Valko teaches wherein an equation for calculating the particle size of the candidate temporary blocking agent is as follows:

    PNG
    media_image1.png
    86
    244
    media_image1.png
    Greyscale

where: a is the average particle size of the temporary blocking agent, m; E is the Young's modulus of a reservoir rock, Mpa; v is the Poisson's ratio of the reservoir rock, no dimension; P 13CLAIMS is the viscosity of pure fracturing fluid, MPa-s; h is a reservoir thickness, m; ts is a pumping time before the temporary blocking operation, s; Q is a total pumping flow of fracturing fluid, m3/s (Section 9.2.1 Geertsma-de klerk width equation for crack width, eq. (9.29) [page 194]; note that E' is equal to E/(1-v^2), [page 25, Table 2.2. row 6 col 1]; the constant (5376/PI^3)^1/6~=2.36 is not the same as 12^(1/6)~1.51; however by testing different average particle sizes along a continuous path from 100% to 0% the fracture width every number would be tested).
Valko does not teach by using the following equation; 

    PNG
    media_image2.png
    83
    300
    media_image2.png
    Greyscale

where: E is the Young's modulus of the reservoir rock, MPa; v is the Poisson's ratio of the reservoir rock, no dimension; y is the viscosity of the pure fracturing fluid, MPa-s; h is the reservoir thickness, m; ts is the pumping time before temporary blocking operation, s; Q is the total pumping flow rate of fracturing fluid, m3/s; X2 is a constant coefficient, no dimension; Vp is the particle volume of the temporary blocking agent, m; and ξ is a stable temporary blocking layer thickness of the temporary blocking agent particles, m.
However, Geertsma teaches by using the following equation; 

    PNG
    media_image2.png
    83
    300
    media_image2.png
    Greyscale

where: E is the Young's modulus of the reservoir rock, MPa; v is the Poisson's ratio of the reservoir rock, no dimension; y is the viscosity of the pure fracturing fluid, MPa-s; h is the reservoir thickness, m; ts is the pumping time before temporary blocking operation, s; Q is the total pumping flow rate of fracturing fluid, m3/s; X2 is a constant coefficient, no dimension; Vp is the particle volume of the temporary blocking agent, m; and ξ is a stable temporary blocking layer thickness of the temporary blocking agent particles, m (eq. (13), [page 1574], volume is L*W*H * some constant; here width is re-written as equation 9.28 from Valko, so:
                
                    
                        
                            V
                        
                        
                             
                            p
                        
                    
                    =
                    L
                    *
                    W
                    *
                    H
                
            
                
                    
                        
                            V
                        
                        
                             
                            p
                        
                    
                    =
                    L
                    *
                    
                        
                            
                                
                                    
                                        
                                            5376
                                        
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    3
                                                
                                            
                                            μ
                                        
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            t
                        
                        
                            
                                
                                    1
                                
                                
                                    3
                                
                            
                        
                    
                    *
                    h
                
            
                
                    
                        
                            V
                        
                        
                             
                            p
                        
                    
                    =
                    L
                    *
                    
                        
                            
                                
                                    
                                        
                                            5376
                                        
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    3
                                                
                                            
                                            μ
                                        
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            t
                        
                        
                            
                                
                                    2
                                
                                
                                    6
                                
                            
                        
                    
                    *
                    
                        
                            h
                        
                        
                            
                                
                                    6
                                
                                
                                    6
                                
                            
                        
                    
                
            
                
                    
                        
                            V
                        
                        
                             
                            p
                        
                    
                    =
                    L
                    *
                    
                        
                            
                                
                                    
                                        
                                            5376
                                        
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    3
                                                
                                            
                                            μ
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    
                
            
Where L =ξ, and the constant                         
                            
                                
                                    
                                        
                                            
                                                
                                                    5376
                                                
                                                
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            6
                                        
                                    
                                
                            
                        
                     is equal to C_max/Lambda_2 when the actual numbers are inserted, and the concentration is varied as previously described). 
It would have been obvious to one skilled in the art before the effective filing date to combine Huang in view of Karale with Valko and Geertsma because this is applying a known technique (modeling a fracture as described in Valko and Geertsma) to a known method and device (Huang in view of Karale) ready for improvement to yield predictable results. Huang in view of Karale is the base reference that teaches all limitations except for the actual mathematical model used to model the opening geometry of a fracture. Huang teaches that a CFD-DEM model is used in conjunction with the opening geometry to determine particle shape, particle size and concentration (Huang [page 5 paragraph 1 lines 4-9]), but Huang in view of Karale is ready for improvement because a person having skill in the art would have known how to model the opening geometry in order to take advantage of the CFD-DEM model. Both Valko, (a textbook teaching the Geertsma de Klerk model) and Geertsma (the original white paper that teaches the Geertsma de Klerk model) teach a known technique of how to model a fracture opening mathematically, (Section 9.1.2 Geertsma-de Klerk Width Equation, Valko [page 192-194]; Section on Equations for Fracture Width and Shape, Geertsma [page 1573 col 2] – [page 1575 col 2]. In this particular case, Valko provides the mathematical formula in the same form as one of the equations that is claimed in claim 2, but a person having skill in the art could derive both equations from the original Geertsma de Klerk paper. Thus, one having ordinary skill in the art would have recognized that applying the known technique in Geertsma of mathematically modeling a fracture opening would yield the predictable result of making the CFD-DEM simulation in Huang correctly determine the correct particle size and concentration with respect to the size and shape of the crack opening. Therefore, it would have been obvious to combine Huang in view of Karale with Valko and Geertsma to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Allowable Subject Matter
Claim 3 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 3, there are a series of equations claimed that collectively limit the “hydraulic fracture expansion calculation model” to a particular mathematical model. The closest art of reference is “Numerical simulation of multi-stage fracturing and optimization of perforation in a horizontal well” (2017-Zhao) that describes a model similar to the mathematical model provided in instant claim 3. Eq. (12) can be re-arranged to show part of the first equation that describes the width of the hydraulic fracture, [page 120]; eq. (14) shows the equations for inlet pressure and flow rate [page 121]; if you insert eq. (13) into eq. (12) the second width time step equation is almost taught.

2017-Zhao does not teach:
            
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        θ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                =
                 
                -
                
                    
                        2
                        κ
                    
                    
                        1
                        +
                        
                            1
                            +
                            8
                            
                                
                                    κ
                                
                                
                                    2
                                
                            
                        
                    
                
                ,
                 
                κ
                =
                 
                
                    
                        
                            
                                lim
                            
                            
                                r
                                →
                                0
                            
                        
                    
                    ⁡
                    
                        
                            
                                u
                            
                            
                                w
                            
                        
                    
                
                 
            
        
	
where: w is width of the hydraulic fracture, m; u is the fracture surface shear amount, m; r is a distance between any point and the fracture tip, m; θ is a steering angle of the hydraulic fracture, no dimension; κ is a ratio of a type II stress intensity factor to a type I stress intensity factor, no dimension.
However, “Simulation of simultaneous propagation of multiple hydraulic fractures in horizontal wells” (2016-Zhao) teaches             
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        θ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                =
                 
                -
                
                    
                        2
                        κ
                    
                    
                        1
                        +
                        
                            1
                            +
                            8
                            
                                
                                    κ
                                
                                
                                    2
                                
                            
                        
                    
                
                ,
                 
                κ
                =
                 
                
                    
                        
                            
                                lim
                            
                            
                                r
                                →
                                0
                            
                        
                    
                    ⁡
                    
                        
                            
                                u
                            
                            
                                w
                            
                        
                    
                
                 
            
        
where: w is width of the hydraulic fracture, m; u is the fracture surface shear amount, m; r is a distance between any point and the fracture tip, m; θ is a steering angle of the hydraulic fracture, no dimension; κ is a ratio of a type II stress intensity factor to a type I stress intensity factor, no dimension (eq. (9) [page 790]).
Huang, Karale, Valko, Geertsma, 2017-Zhao, and 2016-Zhao do not teach: 
            
                
                    
                        Q
                    
                    
                        p
                    
                
                =
                1.2
                ϕ
                
                    
                        (
                        1
                        -
                         
                        ϕ
                        )
                    
                    
                        0.1
                    
                
            
        
            
                
                    
                        G
                    
                    
                        p
                    
                
                =
                2.3
                ϕ
                
                    
                        (
                        1
                        -
                         
                        ϕ
                        )
                    
                    
                        2
                    
                
            
        
            
                B
                =
                
                    
                        
                            
                                
                                    
                                        
                                        1
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        w
                                        >
                                        4
                                        a
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                w
                                                -
                                                3
                                                a
                                            
                                            
                                                4
                                                a
                                                -
                                                3
                                                a
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        4
                                        a
                                        ≥
                                        w
                                         
                                        ≥
                                        3
                                        a
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        w
                                        >
                                        3
                                        a
                                    
                                
                            
                        
                    
                
            
        
	
Where: Qp is a temporary blocking agent particle migration behavior correction function, no dimension; Gp is a temporary blocking agent particle settlement behavior correction function, no dimension; B is a temporary blocking agent particle blockage behavior correction function, no dimension.
Claim 3 is therefore allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-7 incorporate the limitations of claim 3 by nature of their dependence, so claims 4-7 would be allowable if amended to if amended to overcome the rejection(s) under 35 U.S.C. 101 and if rewritten to overcome the rejection(s) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 20180238169 (Sun) - Operators have addressed the unbalanced distribution of fracture fluid by introducing a certain quantity of diverters into the fracturing fluid when dominant fractures are identified, [0002] lines 22-25; When a dominant fracture is identified, the optimal controller determines a desired diverter quantity for delivery to the dominant fracture based on historical job data from the same stage and/or from previous stages or wells, [0015] lines 2-6; Model input may include diverter properties such as quantity, size, and material; type of subterranean formation; stress load on the subterranean formation; well properties such as type and depth; number of fractures; fracturing fluid properties; and proppant characteristics such as quantity, size, and material. Model output may include predicted outcome of fluid redistribution, such as equilibrium downhole pressure after delivery of diverters; fiber optic data which may indicate predicted fracturing fluid flow rate; and/or micro-seismic data which may indicate predicted fracture growth rate and direction, [0017] lines 6-17.
WO 2018/034652 (MADASU) – In some embodiments, the integrated diversion model may comprise a fully-integrated coupled model of fluid-solid mechanics, [page 7 paragraph 3 lines 1-2]; The integrated diversion model may be used to simulate diversion for hydraulic fracturing, matrix acidizing, and other suitable diversion applications, [page 7 paragraph 4 lines 1-2]; and equations (4) – (9) give detailed mathematical models that include diverter particle size and Young’s modulus, [page 12].
“A Practical Guide to Modern Diversion Technology” (Van Domelen) – FIG. 11 teaches how a diverter agent may have a distribution split into three particle sizes for particular purposes, [page 11].
“Lost Circulation Material Selection, Particle Size Distribution and Fracture Modeling with Fracture Simulation Software” (Whitfill) – The figure and equation on page 3 give the basic assumptions and modeling techniques to determine particle size and distribution, [page 3].
US 2012/0285692 (Potachenko) – Fig. 2A and associated equations provide calculations for volume of diverter fluid based on fracture volume, [0100]-[0101].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148